Citation Nr: 1756264	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  06-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION


The Veteran served in the U.S. Navy from March 1950 to December 18, 1959, and from December 28, 1959, to July 1969.  The Veteran served during Peacetime, the Korean Conflict and the Vietnam Era.  The Veteran is deceased.  The appellant is the Veteran's wife and has been substituted for the Veteran in this instance.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was otherwise exposed to herbicides during active duty service.

2. The competent, probative evidence does not demonstrate that the Veteran's prostate cancer was related to active duty, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Prostate Cancer

The appellant asserts that the Veteran's prostate cancer is the result of active duty service.  Specifically, the appellant states that the Veteran was exposed to Agent Orange while participating in "shore parties" to obtain supplies and that the USS McKean made maneuvers within a 1/4 mile of the South Vietnam coastline.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including prostate cancer, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii).  A veteran who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).

"Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or  personnel.

Preliminarily, the Board observes that VA treatment records reflect a diagnosis of prostate cancer during the pendency of the appeal.  As such, the Board finds the appellant has established a present disability for the purpose of service connection. Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, prostate cancer is enumerated by 38 C.F.R. § 3.309 (e) as a disease presumptively associated with herbicide exposure.

Here, there is no medically competent evidence of a link to service, and the Board has determined that the Veteran is not entitled to a presumption of exposure to Agent Orange, as discussed below.  

Notwithstanding the above noted participation in the Vietnam Era, there is no indication in the official service personnel records to show the Veteran served on the landmass of Vietnam or on the inland waters of Vietnam. See Haas v. Nicholson, 20 Vet. App. 257 (2006).   The Board notes that response from the National Personnel Records Center (NPRC) indicate that they had no records that showed the Veteran was exposed to herbicides and were not able to determine whether or not the Veteran had in-country service in the Republic of Vietnam. The NPRC stated that the Veteran served aboard the USS McKean, which was in the official waters of the Republic of Vietnam from August 9, 1965 to September 11, 1965, from September 30, 1965 to October 19, 1965, from October 28, 1965 to November 26, 1965, and from December 9, 1965 to December 21, 1965.  There is however, no indication that the USS McKean sailed in the inland waterways of Vietnam. 

The Veteran asserted that he stepped foot "in country" in Vietnam, when his ship was anchored in a harbor and they used "M" boats to transport soldiers and supplies.  The Veteran also had supporting buddy statements from two crewmembers, who served on the USS McKean.  The crew members reported that the USS McKean maneuvered within a quarter mile off the South Vietnam coastline and that the ship would periodically make port calls in Danang and in the Quang Ngai Province.  However, these lay statements are not supported by the evidence of record.  There are records from the National Archives related to the Navy Deck Logs of the USS McKean for the relevant time periods.  The records reflect the ship was on special ops, mostly on plane guard or life guard detail.  The records do not show any off-ship duty during 1964 or 1965, the period when the Veteran was aboard the ship.  The Navy Deck Logs are absent any mention of any "shore parties" nor do the logs reflect any crew members, who were aboard the ship at that time, went ashore.  The Veteran's military personnel records reflect that the Veteran served aboard the vessel while it was in the combat zone but do not mention any off-ship duty requirements.  

While the Veteran has stated that he believes his prostate cancer is linked to service, the only evidence that it is related to his military service are the unsupported lay assertions of a connection inherent in any service connection claim and the unsupported buddy statements from crewmembers, who served on the USS McKean, regarding shore activities within a quarter mile off the Vietnam coastline and that the ship made port calls in Danang and in the Quang Ngai Province.  

The Board concludes that the evidence does not establish that the Veteran had exposure to Agent Orange or other herbicide agents in service.  The Board acknowledges his lay statements and buddy statements regarding service off-ship duty and being "in country" in Vietnam.  The Board has considered the Veteran's lay statements  and the buddy statements regarding service in Vietnam, to include the inland waterways.  These statements are in conflict with the objective evidence of record.  The Navy logs are silent for any documentation of the USS McKean operating on Vietnam's inland waterways, operating temporarily on Vietnam inland waterways, docking to shore or pier in Vietnam, or operating on Vietnam's close coastal waters or extended periods with evidence that crew members went ashore or smaller craft from the ship regularly delivered supplies or troops ashore.

When a Veteran is not entitled to a regulatory presumption of service connection for a disability, the claim must nevertheless be reviewed to determine whether service connection can be established directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is proof of actual direct causation on the record showing that herbicide exposure in service caused a current disorder, then the claim may still be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (d).

Here, there is no credible evidence of herbicide exposure or prostate cancer during service.  The record reflects that the Veteran's prostate cancer had its onset in 2004, approximately 45 years after his service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a disability, while not dispositive, are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson, 230 F.3d at 1333.  

The Board notes, the Veteran's reports of foot "in country" in Vietnam during service; however, the record is negative for any evidence beyond the Veteran's own contentions and the buddy statements that there were any offshore trips or the ship was inland in Vietnam.  Additionally, there is no competent evidence suggesting that his prostate cancer is linked to the Veteran's service by any means. The Board has already concluded that the Veteran was not exposed to herbicides in service, and the evidence does not support a finding that the Veteran's prostate cancer was caused by or otherwise began during service and the in-service incurrence requirement is not met.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's prostate cancer was caused by or otherwise began during service.  As such, the Veteran's claims for entitlement to service connection for prostate cancer must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Although there is no doubt from review of the record that the Veteran rendered honorable and faithful service to our nation, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Service connection for prostate cancer, to include as due to exposure to Agent Orange is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


